The rescript says: "Action for money had and received brought by the administratrix de bonis non of the estate of Deborah Jordan against the residuary legatee of Hannah L. Rowe, who was the first administratrix of said Deborah Jordan’s estate, to recover the amount of said estate alleged to have been in the hands of Hannah L. Rowe at the time of her decease and therefore to be now held by the defendant as her residuary legatee. The case was heard by the presiding Justice without the intervention of a jury with right of exception in matters of law. The finding of the presiding Justice after reviewing the evidence was in these words. ‘No other material facts appear in the case. Upon these facts I rule that the action is not maintainable and direct that judgment be entered for the defendant.’” The plaintiff excepted to this ruling. Held. "That the decision of the presiding Justice was solely as to the question of fact whether the plaintiff had sustained the burden of tracing the property of the intestate into the hands of the defendant and that his finding upon that question is conclusive and not subject to exception. No question of law was raised by the exceptions.” Exceptions overruled.